by judge Thomas D. Horne
This case came to be heard this date on appeal from the General District Court of Loudoun County. The Defendant, Jodi Lynn Hendrickson, is charged with operating a motor vehicle while under die influence. § 18.2-266, Code of Virginia. Defendant relied in part upon the failure of the Commonwealth to adequately prove the unavailability of the breath test in her motion to strike at the conclusion of the Commonwealth’s case and at the conclusion of all of the evidence in the case. Based upon its failure to show any evidence other than hearsay statements of the arresting officer concerning the unavailability of the breath test, the blood test results were ruled inadmissible.
However, failure to show unavailability mandates dismissal of the case, even though the evidence, exclusive of any scientific tests, demonstrates beyond a reasonable doubt that the Defendant was guilty of the offense charged. This is the clear mandate of the Court of Appeals in Breeden v. Commonwealth 15 Va. App. 148, 421 S.E.2d 674 (1992).
Accordingly, the charge will be dismissed and the bond discharged.